Citation Nr: 0821723	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-26 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for pleural plaques due to 
asbestos exposure, also claimed as asbestosis.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  


FINDING OF FACT

The veteran has pleural plaques due to asbestos exposure.  


CONCLUSION OF LAW

The veteran has pleural plaques that are the result of 
asbestos exposure in military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR IV.ii.2.C.9.a.  Common materials that may 
contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, fire 
proofing materials, and thermal insulation.  Id.  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  M21-1MR 
IV.ii.2.C.9.f.   

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers 
of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system (except the prostate).  M21-
1MR IV.ii.2.C.9.b.   

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  
M21-1MR IV.ii.2.C.9.d.  The adjudication of a claim for 
service connection for a disability resulting from asbestos 
exposure should include a determination as to whether or not:  
(1)  service records demonstrate the veteran was exposed to 
asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  M21-1MR IV.ii.2.C.9.h.  

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  See VAOPGCPREC 
4-2000.

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state its reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).



History and analysis

The veteran contends that service connection is warranted for 
lung disability due to asbestos exposure.  During service the 
veteran asserts he was exposed to asbestos while in training, 
on board the U.S.S. Cambria and afterwards.  Specifically, he 
often worked with asbestos while in boiler and engine rooms 
doing maintenance and repair.  The veteran's military 
occupational specialty (MOS) was machinist's mate.  Given the 
veteran's MOS and tour of duty aboard a ship, the Board views 
exposure to asbestos during service as probable. 

The veteran's service treatment records do not contain any 
references to asbestosis or a chronic lung disorder. The 
report of a medical examination given for the purpose of 
separation from service in November 1954 is negative for any 
indications of asbestosis or lung disability.

A private x-ray report from March 1993 indicates pleural 
thickening bilaterally consistent with previous asbestos 
exposure, indicating asbestos-related disease.  

A private x-ray report from November 1999 indicates the 
veteran has bilateral plaque formation consistent with 
previous asbestos exposure.  

A private medical report from February 2000 notes the 
veteran's occupational history, including self reported 
exposure to asbestos in his work as a carpenter and while 
working in the boiler room during service in the Navy.  X-
rays revealed bilateral pleural plaque consistent with 
previous asbestos exposure.  The examiner opined that the 
pleural change noted on the x-ray occurred as a direct result 
of his asbestos exposure.  

An undated problem list from the records of Dr. L.H. contains 
a notation of "asbestosis?"  A private chest x-ray from May 
2003 showed the veteran's lungs to be normal.  The lungs were 
listed as clear without failure or pneumonia.  

A VA examination report in March 2005 showed that the veteran 
had overinflation of the lungs consistent with chronic 
obstructive pulmonary disease (COPD).  The heart was slightly 
enlarged and the lungs were clear.  The examiner stated that 
the veteran's x-ray did not show any evidence of asbestosis 
or exposure and that the veteran had COPD.

A VA treatment report from July 2006 indicates the veteran 
asked for an assessment for signs of asbestosis given a 1994 
x-ray that suggested pleural thickening and asbestosis but a 
recent x-ray had not.  Upon examination the veteran was found 
to have no increased paroxysmal nocturnal dyspnea, cough, 
shortness of breath, nocturnal dyspnea, or orthopnea, and no 
hemoptysis or weight loss.

A computerized axial tomography (CT) of the thorax without 
contrast was given at the VA Medical Center Syracuse in July 
2006.  The impression was bilateral calcified plaques, 
greatest in the posterior mid left hemithorax which is likely 
due to prior asbestos exposure.  The examiner also found that 
there is calcification along the left heart border which 
likely represents a plaque along the medial surface of the 
pleura in this region.  

A private physician opinion letter from August 2006 noted 
that the Dr. L.H. had reviewed VA medical records and records 
in the veteran's possession, as well as her own records and 
knowledge of treatment of the veteran.  She noted his 
exposure to asbestos while working in the boiler room in the 
Navy and observed that his recent CT scan showed pleural 
plaques read by the VAMC radiologist as asbestosis related 
findings.  The doctor noted the veteran's remote history of 
smoking, which ended nearly thirty years ago and that he may 
have been exposed to asbestos in his workplace as well.  She 
goes on to indicate that he has some COPD which may be 
related to this pulmonary exposure but is admittedly 
multifactorial.  She opines that the veteran's initial 
asbestos exposure was during his time in service, so there 
can be little question about its service connectability.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

While the March 2005 VA medical examiner indicated that the 
veteran had COPD and did not show asbestosis or exposure to 
asbestosis based on an x-ray evaluation, there is a more 
recent VA CT scan.  The examiner stated it shows bilateral 
calcified plaques and calcification along the left heart 
border which likely represents a plaque along the medial 
surface of the pleura in this region, likely due to prior 
asbestos exposure.  The veteran's treatment history and 
current VA CT scan interpretation and private physician 
opinion support the veteran's claim.  As noted above, the 
Board accepts that the veteran was exposed to asbestos as a 
machinist's mate during service.  In addition, the record 
contains unrefuted July 2006 CT scan interpretation and an 
August 2006 private medical opinion of the private physician 
who opined that the veteran's pleural plaques are related to 
his military service.  While the evidence also shows 
potential post-service exposure to asbestos and a history of 
smoking, it is clear that the evidence regarding the 
veteran's lung disability due to asbestos exposure in service 
is at least in equipoise.  

Accordingly, since the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, service connection for pleural plaques due to 
asbestos exposure is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for pleural plaques due to asbestos 
exposure is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


